DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly amended claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Amendments to claim 20 limit the scope to an embodiment where the drinking apparatus is comprised of a straw.  The Specification describes the straw as an alternative to the spout in para. [0025].  Examiner notes the straw embodiment was not claimed in the originally presented claims of June 18, 2019.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5-11, 15, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0220618 (Rohrig).
Regarding claim 1, Rohrig teaches a lid member (1) for a drinking container comprising: 
a first portion (13), wherein the first portion includes a substantially vertical sidewall; 
a substantially horizontal surface (region 3) extending from a base of the substantially vertical sidewall (Examiner notes the annotated Figure below showing how lip abutment region 3 is closer to being vertical than horizontal i.e. less than 45 degrees, and therefore it can be read as being “substantially” – if not perfectly – horizontal; Examiner notes that the exact measurement is not being used, but instead it is shown that the region is generally closer to being horizontal than it is to being vertical); 
a drinking mechanism (12, 15) associated with the first portion; 
a first teething texture (rough surface zone explicitly taught in para. [0043]) disposed at least partially on the substantially horizontal surface; and 
a second teething texture (rough surface zone explicitly taught in para. [0043]) disposed at least partially on the substantially horizontal surface, 
The embodiment as applied teaches all limitations substantially as claimed, but fails to explicitly teach wherein the first teething texture is texturally different from the second teething texture.  
However, Examiner notes the reference teaches applying different textures to a pacifier in Figures 9-12.  Moreover, Examiner notes that each embodiment is concerned with simulating the texture of the breast (see para. [0047] for the nipple embodiment, and para. [0064] for the pacifier embodiment).  Therefore, because each embodiment is concerned with replicating the texture of the breast, Examiner asserts that one of ordinary skill in the art would find teachings from one embodiment interchangeable with the other.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nipple embodiment (Figure 1) of Rohrig, providing a first teething texture different from a second teething texture (Figures 9-11), motivated by the benefit of replicating the surface of a 
    PNG
    media_image1.png
    351
    672
    media_image1.png
    Greyscale

Regarding claim 2, the first teething texture comprises a plurality of projections (Rohrig 19 Figure 9), and the second texture comprises a plurality of ridges (Rohrig 20 Figure 11).  
Regarding claim 5, the first portion is substantially smooth (explicitly taught in para. [0049]).
Regarding claim 6, the second portion and the third portion each flare outwardly from the first portion (the lower ends of regions 7 flare outwardly along with the widening of the sidewall 3 as shown in the cross-section of Figure 2).
Regarding claim 7, the second portion and the third portion extend upwardly from the first portion (the raised projections 19 and 20 that comprise the first and second textures are read to extend upwardly from 13 in that they project outwardly relative to the surface of 13, and thus extend upwardly therefrom).
Regarding claim 8, the first portion, the second portion, and the third portion comprise a molded silicone material (silicone explicitly taught in para. [0050]).
Regarding claim 9, Rohrig teaches a drinking container assembly comprising: 
a cup-shaped reservoir (not shown but explicitly disclosed as a bottle in para. [0042]); and 
a lid comprising: 
a first surface (2, 13): 
a first shoulder portion (region 7 on the front side of the nipple; no physical structure is read into the term “shoulder” beyond that which is explicitly claimed) disposed at least partially on the first surface (clearly shown in Figure 1); 
a second shoulder portion (other region 7 on the back side of the nipple; no physical structure is read into the term “shoulder” beyond that which is explicitly claimed) disposed at least partially on the first surface (clearly shown in Figure 1); 
a center portion (13) disposed at least partially on the first surface and positioned adjacent to the first shoulder portion and the second shoulder portion (shown as being continuous with a lower portion of 2 in Figure 1); 
a drinking member (2, 15) disposed on or within the center portion, wherein the drinking member extends substantially vertically thereby intersecting the first surface; 
a first teething textured surface (rough surface zone explicitly taught in [para. 0043]) disposed on the first shoulder portion; and 
a second teething textured surface (rough surface zone explicitly taught in [para. 0043]) disposed on the second shoulder portion.  
The embodiment as applied teaches all limitations substantially as claimed, but fails to explicitly teach wherein the first teething texture is texturally different from the second teething texture.  
However, Examiner notes the reference teaches applying different textures to a pacifier in Figures 9-12.  Moreover, Examiner notes that each embodiment is concerned with simulating the texture of the breast (see para. [0047] for the nipple embodiment, and para. [0064] for the pacifier embodiment).  Therefore, because each embodiment is concerned with replicating the texture of the breast, Examiner asserts that one of ordinary skill in the art would find teachings from one embodiment interchangeable with the other.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nipple embodiment (Figure 1) of Rohrig, providing a first teething texture different from a second teething texture (Figures 9-11), motivated by the benefit of replicating the surface of a breast for an infant drinking from the nipple. 
Regarding claim 10, further comprising a collar (“screw cap, as is well known” explicitly taught in para. [0042]; Examiner asserts that such screw caps are ring-shaped to accommodate the nipple spout, and are thus read as a “collar”), wherein the lid engages the collar via a friction fit (friction between nipple flange 5) and is thereby removably engagable with the collar.  
Regarding claim 11, the collar comprises first threading, wherein the cup-shaped reservoir comprises corresponding second threading, and wherein the first threading releasably engages with the second threading to couple the cup- shaped reservoir to the collar (“screw cap” explicitly taught in para. [0042] inherently implies threading on the screw cap mating with threading on the bottle neck).  
Regarding claim 15, the first teething textured surface comprises a plurality of projections (Rohrig 19 Figure 9), and the second teething textured surface comprises a plurality of ridges (Rohrig 20 Figure 11).  
Regarding claim 18, the center portion is substantially smooth (explicitly taught in para. [0049]).
Regarding claim 19, the first shoulder portion and the second shoulder portion each flare outwardly from the first portion (the lower ends of regions 7 flare outwardly along with the widening of the sidewall 3 as shown in the cross-section of Figure 2).
Regarding claim 22, Rohrig teaches a drinking container assembly comprising: 
a reservoir for storing a liquid (not shown but explicitly disclosed as a bottle in para. [0042]); and 
a lid member comprising: 
a first surface (3); 
a spout (2) extending substantially vertically from the first surface, thereby intersecting the first surface; 
a first teething texture (7) disposed at least partially on the first surface; and 
a second teething texture (other region 7) disposed at least partially on the first surface.
The embodiment as applied teaches all limitations substantially as claimed, but fails to explicitly teach wherein the first teething texture is texturally different from the second teething texture.  
see para. [0047] for the nipple embodiment, and para. [0064] for the pacifier embodiment).  Therefore, because each embodiment is concerned with replicating the texture of the breast, Examiner asserts that one of ordinary skill in the art would find teachings from one embodiment interchangeable with the other.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nipple embodiment (Figure 1) of Rohrig, providing a first teething texture different from a second teething texture (Figures 9-11), motivated by the benefit of replicating the surface of a breast for an infant drinking from the nipple. 

5.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0220618 (Rohrig) as applied above under 35 USC 102(a)(1), in view of US 2009/0248073 (Kliegman).
Regarding claims 3 and 16, Rohrig as applied above to claim 2, teaches all limitations substantially as claimed, but fails to teach the plurality of projections includes projections having at least two different sizes.  
Kliegman teaches a teething ring having protuberances (20) and further teaches in para. [0045] the equivalence of protuberances of equal radius with protuberances of varied radius to one another, for being suitable for a teething baby.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protuberances of Rohrig, forming them to at least two different sizes, as taught to be a suitable equivalent to uniform-sized protuberances for teething by Kliegman, motivated by the benefit of a teething surface suitable for a baby.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

6.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0220618 (Rohrig) as applied above under 35 USC 102(a)(1), in view of US 3,990,596 (Hoftman).
Regarding claim 12, Rohrig teaches all limitations substantially as claimed, but fails to teach further comprising a handle ring having at least one handle extending therefrom.  
Hoftman teaches a ring (36) having handles (38, 40) for “facilitates holding of the baby bottle in the drinking position solely by the infant” (col. 1, lines 29-33).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drinking container assembly of Rohrig, providing a handle ring having at least one handle extending therefrom, such as that taught by Hoftman, motivated by the benefit of facilitating holding of the baby bottle in the drinking position solely by the infant.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding claim 13, the first teething textured surface or the second teething textured surface is also disposed on the at least one handle (grip areas 13 and 15 are read as a teething surface, and are capable of use in the intended manner). 
Regarding claim 14, the at least one handle includes a third teething textured surface different from the first teething textured surface and the second teething textured surfaces (the series of recesses 13 and 15 are a different texture from the nodules 19 and ribs 20 of Rohrig). 




Allowable Subject Matter
7.	Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Applicant argues Rohrig fails to teach the teething features disposed on a substantially horizontal surface. 
Examiner disagrees, providing the annotated Figure below which shows how lip abutment region 3 is closer to being vertical than horizontal i.e. less than 45 degrees, and therefore it can be read as being “substantially” – if not perfectly – horizontal.  Examiner notes that the exact measurement is not being used, but instead it is shown that the region is generally closer to being horizontal than it is to being vertical.

    PNG
    media_image1.png
    351
    672
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733